Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EX PARTE QUAYLE ACTION
 	This Office Action addresses U.S. Application No. 16/568,009, which is a reissue of U.S. Application No. 14/680,935 (hereinafter, the '935 application), entitled “MESSAGE RECIPIENT DISCRIMINATION USING START-OF-PACKET DELIMITERS”, which issued as U.S. Patent No. 9,760,522, (hereinafter, the '522 patent).  
Claims 1-22 are pending.  Claims 1-16 are original or amended patent claims.  Claims 17-22 are newly submitted with this reissue application. 

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. 


DRAWING OBJECTIONS
 	The drawings are objected to for the following reasons:
Figure 2 is not in accordance with 37 CFR 1.84(p)(6), which states, “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”  Note that much of the text in Figure 2 is smaller than the required size (cf. Figures 1 and 3-6).
 	
Note: 	The drawings submitted on March 22, 2021 would overcome the above objection, except that Figure 2 was not labeled “Amended”.
	On page 11 of the remarks submitted with the amendment of March 22, 2021, applicant has correctly noted that the drawings submitted on March 22, 2021 match the drawings submitted during the prosecution of the '935 application.  
 	However, perhaps during the publication process, drawing Figure 2 was somehow reduced in size.  As a result, the drawings in the published '522 patent included a reduced Figure 2.  
 	The drawings in this reissue application are those that appeared in the published '522 patent.  Any changes to the drawings in the '522 patent must be labeled “Amended”.


 	Each amended drawing should be labeled “Amended”.  
 	Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
 	If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

CLAIM SUPPORT
 		On pages 16-17 of the remarks submitted with the amendment of March 22, 2021, applicant has provided a proper explanation of support for the changes made to the claims in accordance with 37 CFR 1.173(c).  Consequently, applicant’s response has met the requirement for a showing of support set forth in the previous Office action. 

CLAIM OBJECTIONS
The previous objections to the claims are withdrawn due to the amendment filed March 22, 2021.
However, new objections are made due to the amendment filed March 22, 2021.

Claims 21-22 are objected to for the following reasons:
In claim 21, line 7, “delimiter” should be inserted before “matching”.
In claim 22, line 2, “received” should be inserted between “the” and “SOP”.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The previous objections to the declaration are withdrawn due to the corrected declaration filed March 22, 2021.

CLAIM REJECTIONS - 35 USC § 251
 	The previous rejection based upon a defective reissue declaration under 35 U.S.C. §251 are withdrawn due to the corrected declaration filed March 22, 2021.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations that use the word “means” (or “step”) are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations that do not use the word “means” (or “step”) are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application has been reviewed for claim limitations that may be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	

Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below may not use the language "means" or "step".  However, each of these is found to be a generic placeholder.  
transceiver
communication system
controller
stored hard-reset code
USB-capable device
data transmitter 
power supply 
power switch 
 (B)	Regarding Prong (B), the MPEP states:

(B) 	the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The claim limitations listed in Prong A may be modified by functional language, as shown.  
transceiver (no functional language)
communication system (no functional language)
controller (“configured to”, in claim 17)
stored hard-reset code (no functional language)
USB-capable device (no functional language)
data transmitter (“is operable to
power supply (no functional language)
power switch (no functional language)
 (C)	Regarding Prong (C), the MPEP states:

(C) 	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations having functional language (see Prong B) may be found in the disclosure, note the following:
controller (note controller 210 in Figure 2, the specifics of which are disclosed in column 3, lines 42 et seq., of the specification, showing that the controller is not a generic controller)
data transmitter (note transmitter 224 in Figure 2, discussed in column 3, lines 52-55, “The transmitter 224 transmits communications regarding USB power delivery to a far-end USB power-delivery device, or to an in-line transceiver embedded in the USB cable”; thus, not a generic transmitter)
Thus, these limitations do not meet Prong (C) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

CLAIM REJECTIONS - 35 USC § 101
The previous rejection under 35 U.S.C. 101 is withdrawn due to the amendment filed March 22, 2021.



CLAIM REJECTIONS - 35 USC § 103
The previous rejections of claims 17-20 are withdrawn due to the amendment filed March 22, 2021, as explained further in the following section of this Office action.

ALLOWABLE SUBJECT MATTER
	Claims 1-22 include allowable subject matter as none of the prior art references cited in the original prosecution or during the prosecution of this reissue application, either alone or in combination, are deemed to teach or suggest each and all of the features of these claims.  
	For example, Ogushi, U.S. Patent No. 8,315,523 and Croyle, U.S. Patent No. 7,533,209 have been shown to be particularly relevant to the claims in this application, but are not deemed to each claims 1-22 as amended.  
 	Ogushi taught a controller (i.e., the control within Optical Line Terminal, OLT 3; see below) configured to receive a data packet (note Ogushi, Figures 3A - 3D “VPID”) including a start-of-packet (SOP) delimiter at the start of a data packet (note Ogushi, Col 5 Lines 10-15).  The system of Ogushi accepts a data packet when and only when the received SOP is a complete match of a stored SOP delimiter (comparing the start-of-packet delimiter of the received data packet to one or more valid start-of-packet delimiters for the receiving transceiver, see Ogushi, Figure 5 Item SI, Col 4 Line 65 - Col 5 Line 10; and if the start-of-packet delimiter of the received data packet matches a valid start-of-packet delimiter for the receiving transceiver, see Ogushi; Figure 5 Item S2, Col 5 Lines 6-10; accepting said data packet, see Ogushi, Figure 5 Item S2, Col 5 Lines 6 -10). Further, Croyle taught that an ASIC performs control of the USB connection.  
 	However, with regard to claims 1-16, neither Ogushi or Croyle taught or suggested such operation in a system with a USB-PD transceiver as the transceiver that accepts or rejects data packets. 
	Further, with regard to claims 17-20, the teachings of Ogushi or Croyle described above did not teach or suggest a USB device connected to a USB cable via a USB receptacle, where the matching to accept or reject a data packet occurs between a received SOP delimiter and an SOP delimiter stored in a memory in the USB cable.
	With regard to claims 21 and 22, the teachings of Ogushi or Croyle described above did not teach or suggest that the transceiver used to accept or reject a data packet is incorporated into a USB cable, and not a separate device connected to the cable.  While it may be true that to make two known elements integral would not generally be given patentable weight, see In re Larson 144 USPQ 347 (CCPA 1965), this usually requires that there be no unobvious hurdles to overcome in such an integration.  However, the integration of a transceiver into a USB cable was a patentable invention, as was the use of such to accept or reject a data packet being sent through such a USB cable.
	All of the previous rejections and objections to claims 1-20 have been overcome by the amendment filed March 22, 2021.  As for claims 21-22, the previous rejections and objections have been overcome by the amendment, however new objections have been made as a result of the amendment.


CONCLUSION
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees: 
/J.W/Primary Examiner, Art Unit 3992     

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992